I concur in this judgment but I do so solely because the evidence produced on the second hearing failed to show the existence of legal insanity. However, I am unable to come to the conclusion that a defendant may show intoxication for the purpose of reducing the degree of the crime but may not show idiocy or total insanity as a complete defense to it. It seems that on this issue of insanity we are being compelled to assume illogical and incongruous positions.
Rehearing denied.
All the Justices present concurred.